UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
_____________________________________________

KATHERINE MARIE S.,

                                     Plaintiff,

v.                                                                 6:18-cv-00233
                                                                   (TWD)
COMM’R OF SOC. SEC.,

                              Defendant.
_____________________________________________

APPEARANCES:                                        OF COUNSEL:

LEGAL AID SOCIETY OF                                ELIZABETH V. KRUPAR, ESQ.
MID-NEW YORK, INC.
Attorneys for Plaintiff
221 South Warren Street, Suite 310
Syracuse, NY 13202

GRANT C. JAQUITH                                    HEETANO SHAMSOONDAR, ESQ.
U.S. Attorney for the                               Special Assistant U.S. Attorney
Northern District of New York
Attorney for Defendant
Room 218
James T. Foley U.S. Courthouse
Albany, New York 12207

OFFICE OF GENERAL COUNSEL                           STEPHEN P. CONTE, ESQ.
Social Security Administration                      Chief Counsel, Region II
26 Federal Plaza, Room 3904
New York, New York 10278

THÉRÈSE WILEY DANCKS, United States Magistrate Judge

                        MEMORANDUM-DECISION AND ORDER

       Plaintiff Katherine Marie S. brings this action pursuant to 42 U.S.C. § 405(g) seeking

judicial review of a final decision by the Commissioner of Social Security (“Commissioner” or

“Defendant”) denying her application for disability insurance benefits. (Dkt. No. 1.) The parties
consented to direct review of this matter by a Magistrate Judge pursuant to 28 U.S.C. § 636(c),

Fed. R. Civ. P. 73, N.D.N.Y. Local Rule 72.2(b), and General Order 18. (Dkt. No. 4.) Both

parties have filed briefs. (Dkt. Nos. 9, 12.) Oral argument was not heard. For the reasons

discussed below, Plaintiff’s motion for judgment on the pleadings is denied and Defendant’s

motion for judgment on the pleadings is granted.

I.     BACKGROUND AND PROCEDURAL HISTORY

       Plaintiff was born on January 19, 1967. (Administrative Transcript at 337. 1) She

completed high school and has an Associate’s Degree in Computer Science. (T. 184-85.) She

previously worked as a computer programmer and office manager, and she owned her own

plowing and landscaping company. (T. 185, 368.) At the initial application level, Plaintiff

alleged disability due to diabetes, depression, anxiety, and arthritis. (T. 367.) At her hearing,

Plaintiff also alleged disability due to degenerative disc disease in her lumbar spine. (T. 189.)

She stopped working in December of 2012 due to her conditions and tried to work in the Spring

of 2014, but could not do it. (T. 187-89, 202-03.) Her application indicates she stopped working

in January 2014. (T. 367.)

       On February 18, 2014, Plaintiff filed an application for disability benefits, alleging an

onset date of June 15, 2013. (T. 362.) Plaintiff’s application was initially denied on April 14,

2014. (T. 222.) Thereafter, Plaintiff filed a written request for a hearing, which was held on

April 28, 2016, by Administrative Law Judge (“ALJ”) Bruce S. Fein. (T. 173-212.) On




       1
          The Administrative Transcript is found at Dkt. No. 8. Citations to the Administrative
Transcript will be referenced as “T.” and the Bates-stamped page numbers as set forth therein
will be used rather than the numbers assigned by the Court’s CM/ECF electronic filing system.
Citations not made to the Administrative Transcript will use the page numbers assigned by the
Court’s CM/ECF electronic filing system.
                                                2
September 27, 2016, the ALJ issued a written deicison finding Plaintiff was not disabled under

the Social Security Act. (T. 10-22.) On January 10, 2018, the Appeals Council denied

Plaintiff’s request for review, making the ALJ’s decision the final decision of the Commissioner.

(T. 1-6.) Plaintiff commenced this action on February 22, 2018. (Dkt. No. 1.)

II.    RELEVANT LEGAL STANDARD

       A.      Standard for Benefits 2

       To be considered disabled, a plaintiff seeking disability benefits must establish that he or

she is “unable to engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in death or which

has lasted or can be expected to last for a continuous period of not less than twelve months.” 42

U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). In addition, the plaintiff’s

               physical or mental impairment or impairments [must be] of such
               severity that he is not only unable to do his previous work but
               cannot, considering his age, education, and work experience,
               engage in any other kind of substantial gainful work which exists
               in the national economy, regardless of whether such work exists in
               the immediate area in which he lives, or whether a specific job
               vacancy exists for him, or whether he would be hired if he applied
               for work.

42 U.S.C. § 1382c(a)(3)(B).

       The Commissioner has established a five-step evaluation process to determine whether an

individual is disabled as defined by the Social Security Act (“SSA”). 20 C.F.R. § 404.1520. The

Supreme Court has recognized the validity of this sequential evaluation process. Bowen v.



       2
           While the Supplemental Security Income program has special economic eligibility
requirements, the requirements for establishing disability under Title XVI, 42 U.S.C. §
1382c(a)(3) and Title II, 42 U.S.C. § 423(d), are identical, so that “decisions under these sections
are cited interchangeably.” Donato v. Sec’y of Health and Human Servs., 721 F.2d 414, 418 n.3
(2d Cir. 1983) (citation omitted).
                                                 3
Yuckert, 482 U.S. 137, 140-42 (1987). Under the five-step sequential evaluation process, the

decision-maker determines:

               (1) whether the claimant is currently engaged in substantial gainful
               activity; (2) whether the claimant has a severe impairment or
               combination of impairments; (3) whether the impairment meets or
               equals the severity of the specified impairments in the Listing of
               Impairments; (4) based on a “residual functional capacity”
               assessment, whether the claimant can perform any of his or her
               past relevant work despite the impairment; and (5) whether there
               are significant numbers of jobs in the national economy that the
               claimant can perform given the claimant’s residual functional
               capacity, age, education, and work experience.

McIntyre v. Colvin, 758 F.3d 146, 150 (2d Cir. 2014). “If at any step a finding of disability or

non-disability can be made, the SSA will not review the claim further.” Barnhart v. Thomas,

540 U.S. 20, 24 (2003).

       The plaintiff-claimant bears the burden of proof regarding the first four steps. Kohler v.

Astrue, 546 F.3d 260, 265 (2d Cir. 2008) (quoting Perez v. Chater, 77 F.3d 41, 46 (2d Cir.

1996)). If the plaintiff-claimant meets his or her burden of proof, the burden shifts to the

defendant-Commissioner at the fifth step to prove that the plaintiff-claimant is capable of

working. Id.

       B.      Scope of Review

       In reviewing a final decision of the Commissioner, a court must determine whether the

correct legal standards were applied and whether substantial evidence supports the decision.

Featherly v. Astrue, 793 F. Supp. 2d 627, 630 (W.D.N.Y. 2011) (citations omitted). A reviewing

court may not affirm the ALJ’s decision if it reasonably doubts whether the proper legal

standards were applied, even if the decision appears to be supported by substantial evidence.

Johnson v. Bowen, 817 F.2d 983, 985 (2d Cir. 1987).


                                                 4
       A court’s factual review of the Commissioner’s final decision is limited to the

determination of whether there is substantial evidence in the record to support the decision. 42

U.S.C. § 405(g); Rivera v. Sullivan, 923 F.2d 964, 967 (2d Cir. 1991). An ALJ must set forth the

crucial factors justifying his findings with sufficient specificity to allow a court to determine

whether substantial evidence supports the decision. Roat v. Barnhart, 717 F. Supp. 2d 241, 248

(N.D.N.Y. 2010); Ferraris v. Heckler, 728 F.2d 582, 587 (2d Cir. 1984). “Substantial evidence”

is evidence that amounts to “more than a mere scintilla,” and has been defined as “such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.” Richardson v.

Perales, 402 U.S. 389, 401 (1971) (quotation marks and citation omitted). Where evidence is

deemed susceptible to more than one rational interpretation, the ALJ’s conclusion must be

upheld. See Rutherford v. Schweiker, 685 F.2d 60, 62 (2d Cir. 1982).

       “To determine on appeal whether an ALJ’s findings are supported by substantial

evidence, a reviewing court considers the whole record, examining the evidence from both sides,

because an analysis of the substantiality of the evidence must also include that which detracts

from its weight.” Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988). If supported by

substantial evidence, the Commissioner’s findings must be sustained “even where substantial

evidence may support the plaintiff’s positions and despite that the court’s independent analysis

of the evidence may differ from the [Commissioner’s].” Rosado v. Sullivan, 805 F. Supp. 147,

153 (S.D.N.Y. 1992). A reviewing court cannot substitute its interpretation of the administrative

record for that of the Commissioner if the record contains substantial support for the ALJ’s

decision. Rutherford v. Schweiker, 685 F.2d 60, 62 (2d Cir. 1982).

III.   THE ALJ’S DECISION

       The ALJ applied the five-step sequential evaluation promulgated by the Commissioner

                                                  5
for adjudicating disability claims. (T. 10-22.) In his September 27, 2016, decision, the ALJ

found Plaintiff meets the insured status requirements of the Social Security Act through

December 31, 2014. (T. 11, 13.) He found Plaintiff had not engaged in substantial gainful

activity since June 15, 2013, the alleged onset date. Id. at 13. The ALJ determined Plaintiff has

the following severe impairments: degenerative disc disease (“DDD”) of the lumbar spine,

diabetes mellitus with diabetic neuropathy, anxiety disorder, and depressive disorder. Id. The

ALJ determined Plaintiff did not have an impairment or combination of impairments that meets

or medically equals one of the listed impairments in 20 C.F.R. § 404, Subpart P, Appendix 1. (T.

14.) He found Plaintiff has the residual functional capacity (“RFC”):

               to perform light work as defined in 20 CFR 404.1567(b) and
               416.967(b), which involves lifting and/or carry 20 pounds
               occasionally and ten pounds frequently, standing and/or walking
               for six hours in an eight-hour workday, and sitting for six hours in
               an eight-hour workday. She can occasionally climb, balance,
               stoop, kneel, crouch, and crawl. Mentally, she retains the ability to
               understand and follow simple instructions and directions; perform
               simple tasks independently and with supervision; maintain
               attention/concentration for simple tasks; regularly attend to a
               routine and maintain a schedule; relate to and interact with others
               to the extent necessary to carry out simple tasks; and handle simple
               work-related stress.

(T. 15.) The ALJ determined Plaintiff was unable to perform any past work; was defined as a

younger individual age 18-49 on the alleged disability onset date; had at least a high school

education; and was able to communicate in English. (T. 21.) At step five, considering Plaintiff’s

age, education, work experience, and residual functional capacity, together with the Medical-

Vocational Guidelines, 20 C.F.R. § 404, Subpart P, Appendix 2 (the “Grids”), the ALJ

concluded Plaintiff’s postural and mental restrictions would have little or no effect on her

occupation base of unskilled light work and, therefore, found Plaintiff “not disabled” under the


                                                 6
framework of Medical-Vocational Rule 201.21. (T. 21-22.) Thus, the ALJ determined Plaintiff

has not been under a disability, as defined in the Social Security Act, from February 18, 2014,

through the September 27, 2016, decision. (T. 22.)

IV.    THE PARTIES’ CONTENTIONS

       Plaintiff contends the ALJ erred in finding that Plaintiff’s knee and hand impairments

were not severe. (Dkt. No. 9 at 15-17.) Plaintiff also argues the ALJ improperly determined the

RFC which is not supported by substantial evidence because he improperly assessed the medical

opinions, substituted his lay opinion, and did not properly account for Plaintiff’s mental

impairments. (Dkt. No. 9 at 17-25.) Plaintiff further argues the ALJ’s step five determination is

not supported by substantial evidence. Id. at 25-27. In response, the Commissioner contends the

ALJ’s decision applied the correct legal standards and is supported by substantial evidence.

(Dkt. No. 12 at 7-17.)

V.     ANALYSIS

       A.      Severity

       At Step Two, the ALJ must determine whether the claimant has a severe impairment that

significantly limits her physical or mental abilities to do basic work activities. 20 C.F.R. §§

404.1520(c), 416.920(c). Basic work activities include walking, standing, sitting, lifting,

carrying, pushing, pulling, reaching, handling, seeing, hearing, speaking, understanding,

remembering and carrying out simple instructions, using judgment, and responding appropriately

to supervision, co-workers, and usual work situations. Taylor v. Astrue, 32 F. Supp. 3d 253, 265

(N.D.N.Y. 2012) (citing Gibbs v. Astrue, 07-CV-10563, 2008 WL 2627714, at *16 (S.D.N.Y.

July 2, 2008); 20 C.F.R. §§ 404.1521(b)(1)-(5)). “Although the Second Circuit has held that this

step is limited to ‘screening out de minimis claims,’ [] the ‘mere presence of a disease or

                                                 7
impairment, or establishing that a person has been diagnosed or treated for a disease or

impairment’ is not, by itself, sufficient to render a condition severe.” Taylor, 32 F. Supp. 3d at

265 (quoting Dixon v. Shalala, 54 F.3d 1019, 1030 (2d Cir. 1995); Coleman v. Shalala, 895 F.

Supp. 50, 53 (S.D.N.Y. 1995)). Overall, the claimant retains the burden of presenting evidence

to establish severity. Id. (citing Miller v. Comm’r of Soc. Sec., 05-CV-1371 (FJS/GJD), 2008

WL 2783418, at *6-7 (N.D.N.Y. July 16, 2008)).

       This Court has indicated the failure to find a specific impairment severe at Step Two is

harmless where the ALJ concludes (a) there is at least one other severe impairment, (b) the ALJ

continues with the sequential evaluation, and (c) the ALJ provides explanation showing he

adequately considered the evidence related to the impairment that is ultimately found non-severe.

Fuimo v. Colvin, 948 F. Supp. 2d 260, 269-70 (N.D.N.Y. 2013) (citing Dillingham v. Astrue, 09-

CV-0236 (GLS/VEB), 2010 WL 3909630 (N.D.N.Y. Aug. 24, 2010), Report and

Recommendation adopted by 2010 WL 3893906 (N.D.N.Y. Sept. 30, 2010)); see also Reices-

Colon v. Astrue, 523 F. App’x 796, 798 (2d Cir. 2013) (finding that any error in failing to find

plaintiff’s anxiety and panic disorder severe at Step Two would be harmless because the ALJ

found other severe impairments present, continued through the sequential evaluation process,

and specifically considered plaintiff’s anxiety and panic attacks at those subsequent steps).

       Here at Step Two, the ALJ found Plaintiff’s DDD of the lumbar spine, diabetes mellitus

with diabetic neuropathy, anxiety disorder, and depressive disorder to be severe impairments.

(T. 13.) Plaintiff argues the ALJ erred at Step Two in not finding her knee and hand impairments

were not severe. (Dkt. No. 9 at 15.) The Court finds this argument unpersuasive for the

following reasons.



                                                 8
       The ALJ found severe impairments at Step Two including severe physical and mental

impairments and continued the sequential evaluation. (T. 13.) This analysis included

determining the RFC which restricted Plaintiff to light work, including the lifting and carrying

restrictions therein, and the imitations that she can occasionally climb, balance, stoop, kneel,

crouch, and crawl. (T. 15.) Moreover, the ALJ also made Step Five determinations to complete

the sequential analysis. (T. 21-22.)

       The ALJ’s overall decision reflects a detailed analysis of Plaintiff’s physical impairments

and related limitations and a detailed analysis of the objective evidence of record. (Id. at 15-21.)

To be found severe, Plaintiff’s knee and hand impairments would need to significantly limit her

ability to do basic work activities. 20 C.F.R. §§ 404.1520(c), 416.920(c). With regard to her

claimed knee impairments, medical records from her primary care provider, Raouf A. Kodsy,

M.D., show that she complained of left knee pain in May 2013, just before the alleged onset date.

(T. 469.) Physical exam of the knee that day showed some swelling. Id. In October 2013, she

complained of a lump in her right knee, and xrays completed November 12, 2013, showed mild

bone spurring at the patella and the anterior tibial tubercle. (T. 504.) However, exams on

November 8, 2013, November 15, 2013, December 9, 2013, December 12, 2013, May 10, 2014,

June 24, 2014, and July 1, 2014, when she presented to the office for other chief complaints

unrelated to her knees, all show her lower extremities to be normal to inspection and palpation,

with functional active range of motion and normal tone and strength, and her gait is stable and

appropriate for her age. (T. 453, 455, 459, 463, 710, 713, 715.) On July 15, 2014, she

complained of a right knee cyst that was painful, but the exam of her lower extremities was

unchanged. (T. 705-06.) She was referred for an orthopedic consult. However, the only

orthopedic note in the record is dated June 28, 2013, where Plaintiff presented to John P.

                                                 9
Sullivan, M.D., of the Slocum Dickson Medical Group, with left knee pain. (T. 617.) Mild

tenderness in the left knee was present on exam, but other testing was negative including xrays

of her left knee, and she was prescribed Mobic and told to follow up in six weeks. (T. 618.)

       Consultative examiner Tanya Perkins-Mwantuali, M.D., in an exam on April 4, 2014,

noted Plaintiff to have a mild limp on the left with her gait and she could partially squat,

however, the range of motion in her knees was full normal, her joints were stable and nontender,

and strength was full and equal in her lower extremities. (T. 530-31.)

       As for her hands, Dr. Perkins-Mwantuali found that hand and finger dexterity was intact

and grip strength was 5/5 bilaterally. (T. 532.) However, Nurse Practitioner (“NP”) Susan John

of Dr. Kodsy’s office, in a source statement, indicated that Plaintiff did have arthritis in her

hands and wrists, but she did not have any diabetic motor neuropathy in her hands. (T. 588,

590.) NP John noted Plaintiff did not have the ability to grasp large objects with her hands

secondary to osteoarthritis, however, treatment notes during the relevant time period from Dr.

Kodsy’s office indicate Plaintiff made no hand or wrist complaints and examination showed

normal tone and 5/5 motor strength in Plaintiff’s upper extremities. (T. 453, 455, 459, 463, 693,

695, 698, 701, 704, 706, 710, 713, 715.)

       Thus, the record does not show Plaintiff’s knee impairments or hand impairments caused

significant functional limitations in Plaintiff’s ability to work or imposed limitations beyond

those that the ALJ already included in the RFC. While Plaintiff did have a diagnosis of hand

arthritis, and a diagnosis of knee pain, bone spurring and a cyst, such diagnoses are not enough to

render the conditions severe. Taylor, 32 F. Supp. 3d at 265 (citations omitted). For these

reasons, the ALJ properly determined Plaintiff’s knee and hand impairments non-severe.

Moreover, because the ALJ found at least one other severe impairment, continued with the

                                                 10
sequential evaluation, and provided explanation showing he adequately considered the evidence

related to Plaintiff’s non-severe impairments, the Court finds any error by the ALJ in finding

Plaintiff’s knee and hand impairments non-severe to be harmless. Therefore, the Court finds that

substantial evidence supports the ALJ’s findings at Step Two. As such, remand is not required

on this basis.

        B.       Residual Functional Capacity

        A claimant’s RFC is the most she can do despite her limitations. 20 C.F.R. §

404.1545(a)(1). “Ordinarily, RFC is the individual’s maximum remaining ability to do sustained

work activities in an ordinary work setting on a regular and continuing basis. A regular and

continuing basis means eight hours a day, for five days a week, or an equivalent work schedule.”

Pardee v. Astrue, 631 F. Supp. 2d 200, 210 (N.D.N.Y. 2009) (citing Melville v. Apfel, 198 F.3d

45 52 (2d Cir. 1999)). “In making a residual functional capacity determination, the ALJ must

consider a claimant’s physical abilities, mental abilities, symptomology, including pain and other

limitations which could interfere with work activities on a regular and continuing basis.” Id.

(citing 20 C.F.R. § 404.1545(a)). “Ultimately, ‘[a]ny impairment-related limitations created by

an individual’s response to demands of work . . . must be reflected in the RFC assessment.’”

Hendrickson v. Astrue, No. 11-CV-0927 (ESH), 2012 WL 7784156, at *3 (N.D.N.Y. Dec. 11,

2012) (quoting SSR 85-15, 1985 WL 56857, at *8). The RFC determination “must be set forth

with sufficient specificity to enable [the Court] to decide whether the determination is supported

by substantial evidence.” Ferraris v. Heckler, 728 F.2d 582, 587 (2d Cir. 1984).

        When assessing a claimant’s RFC, an ALJ is entitled to rely on opinions from both

examining and non-examining State agency medical consultants because these consultants are

qualified experts in the field of social security disability. Frey ex rel. A.O. v. Astrue, 485 F.

                                                  11
App’x 484, 487 (2d Cir. 2012) (“The report of a State agency medical consultant constitutes

expert opinion evidence which can be given weight if supported by medical evidence in the

record.”); Little v. Colvin, 14-CV-0063 (MAD), 2015 WL 1399586, at *9 (N.D.N.Y. Mar. 26,

2015) (“State agency physicians are qualified as experts in the evaluation of medical issues in

disability claims. As such, their opinions may constitute substantial evidence if they are

consistent with the record as a whole.”) (quotation marks omitted).

       The Second Circuit has long recognized the “treating physician rule” set out in 20 C.F.R.

§§ 404.1527(c), 416.927(c). “[T]he opinion of a claimant’s treating physician as to the nature

and severity of the impairment is given ‘controlling weight’ so long as it is ‘well-supported by

medically acceptable clinical and laboratory diagnostic techniques and is not inconsistent with

the other substantial evidence in the case record.’” Greek v. Colvin, 802 F.3d 370, 375 (2d Cir.

2015) (quoting Burgess v. Astrue, 537 F.3d 117, 128 (2d Cir. 2008)). However, there are

situations where the treating physician’s opinion is not entitled to controlling weight, in which

case the ALJ must “explicitly consider, inter alia: (1) the frequency, length, nature, and extent of

treatment; (2) the amount of medical evidence supporting the opinion; (3) the consistency of the

opinion with the remaining medical evidence; and (4) whether the physician is a specialist.”

Greek, 802 F.3d at 375 (quoting Selian v. Astrue, 708 F.3d 409, 418 (2d Cir. 2013)).

       The factors for considering opinions from non-treating medical sources are the same as

those for assessing treating sources, with the consideration of whether the source examined the

claimant or not replacing the consideration of the treatment relationship between the source and

the claimant. 20 C.F.R. § 404.1527(c)(1)-(6).

       B.      Challenges to the ALJ’s RFC Determination

       As noted above, the ALJ found Plaintiff has the RFC:

                                                12
               to perform light work as defined in 20 CFR 404.1567(b) and
               416.967(b), which involves lifting and/or carry 20 pounds
               occasionally and ten pounds frequently, standing and/or walking
               for six hours in an eight-hour workday, and sitting for six hours in
               an eight-hour workday. She can occasionally climb, balance,
               stoop, kneel, crouch, and crawl. Mentally, she retains the ability to
               understand and follow simple instructions and directions; perform
               simple tasks independently and with supervision; maintain
               attention/concentration for simple tasks; regularly attend to a
               routine and maintain a schedule; relate to and interact with others
               to the extent necessary to carry out simple tasks; and handle simple
               work-related stress.

(T. 15.) In reaching this determination, the ALJ afforded great weight to the opinion rendered

by Dr. Perkins-Mwantuali, although he did not accept all of her limitations. (T. 16.) He

assigned Dr. Caldwell’s and Dr. Hoffman’s opinions some weight. (T. 17.) Although well

before the date of onset, the ALJ also assigned some weight to an assessment from Plaintiff’s

April 12, 2007, Faxton-St. Luke’s Healthcare emergency department visit that she should avoid

heavy lifting. Id. Limited weight was assigned to the opinion of NP John, of Dr. Kodsy’s office,

and to the opinions of Walter Miasiaszek, LMSW, and NP Linda Talerico, both of Mental Health

Connections. (T. 17, 18.)

       Plaintiff contends that in determining the RFC, the ALJ (1) erroneously assessed the

medical opinions; (2) substituted his own opinion over the medical opinions; and (3) failed to

account for Plaintiff’s mental limitations. (Dkt. No. 9 at 17-25.)

       C.      Substantial Evidence Supports the ALJ’s Analysis of the Opinion Evidence
               and Plaintiff’s RFC

       As an initial matter, the ALJ’s decision includes detailed consideration of the medical

opinions and related treatment notes, consistent with the requirements of 20 C.F.R. § 404.1527.

(T. 15-21.) Further, the ALJ adequately considered the various limitations (and lack thereof)

identified in the medical opinions, and sufficiently explained the specific weight he afforded to

                                                13
each opinion. (T. 16-21.) The ALJ was responsible for reviewing all of the medical and other

evidence before him, resolving any inconsistencies therein, and making a determination

consistent with the evidence as a whole. See Bliss v. Colvin, No. 3:13-CV-1086 (GLS/CFH),

2015 WL 457643, at *7 (N.D.N.Y. Feb. 3, 2015) (“It is the ALJ’s sole responsibility to weigh all

medical evidence and resolve material conflicts where sufficient evidence provides for such.”);

accord Petell v. Comm’r of Soc. Sec., No.7:12-CV-1596 (LEK/CFH), 2014 WL 1123477, at *10

(N.D.N.Y. Mar. 21, 2014). Thus, in formulating Plaintiff’s RFC, the ALJ was not required to

accept every limitation of consultative examiner Dr. Perkins-Mwantuali, nor craft an RFC that

mirrored any specific opinion in the administrative record. See Matta v. Astrue, 508 F. App’x

53, 56 (2d Cir. 2013) (“Although the ALJ’s conclusion may not perfectly correspond with any of

the opinions of medical sources cited in his decision, he [is] entitled to weigh all of the evidence

available to make an RFC finding that [is] consistent with the record as a whole.”); Zongos v.

Colvin, No. 5:12-cv-1007 (GLS/ESH), 2014 WL 788791, at *9 (N.D.N.Y. Feb. 25, 2014)

(finding that it was within the ALJ’s discretion to afford weight to a portion of a treating

physician’s opinion, but not to another portion); see also Veino v. Barnhart, 312 F.3d 578, 588-

89 (2d Cir. 2002) (ALJ did not err in crediting only a small part of physician’s report).

               1.      Dr. Perkins-Mwantuali’s Opinion

       Plaintiff argues the ALJ should not have rejected certain limitations opined by

consultative examiner Dr. Perkins-Mwantuali. (Dkt. No. 9 at 18.) However, an ALJ does not

need to adopt all of a consultative examiner’s conclusions in order to give great weight to other

portions of the opinion. See Matta, 508 F. App’x at 56; Pellam v. Astrue, 508 F. App’x 87 (2d

Cir. 2013) (finding that even if the ALJ did not credit all of the consultant’s findings, his opinion

largely supported the ALJ’s RFC determination). The ALJ’s RFC determination for light work

                                                 14
is consistent with all relevant findings of Dr. Perkins-Mwantuali that are not contradicted by

other medical source evidence. Here, the ALJ gave great weight to Dr. Perkins-Mwantuali’s

opinion of mild limitations for bending, twisting, kneeling, crawling, squatting and climbing. (T.

16.) The ALJ determined that these limitations were supported by Dr. Perkins-Mwantuali’s

evaluation of Plaintiff. Id. These mild limitations are supported by the findings that Plaintiff

needed no help getting on and off the exam table and she was able to rise from her chair without

difficulty. (T. 530.) They were further supported by exams of Plaintiff by her primary care

provider which show her lower extremities to be normal to inspection and palpation, with

functional active range of motion and normal tone and strength, and her gait is stable and

appropriate for her age. (T. 453, 455, 459, 463, 710, 713, 715.)

       Additionally, the ALJ properly declined to adopt Dr. Perkins-Mwantuali’s limitations,

including a mild limitation with reaching, that were not consistent with the record as a whole.

See Veino, 312 F.3d at 588 (an ALJ has discretion to accept or reject various portions of a

physician’s opinion, based upon substantial evidence in the record). For example, treatment

notes during the relevant time period from Dr. Kodsy’s office indicate Plaintiff made no hand or

wrist complaints and examination showed normal tone and 5/5 motor strength in Plaintiff’s

upper extremities. (T. 453, 455, 459, 463, 693, 695, 698, 701, 704, 706, 710, 713, 715.)

       Moreover, courts in this Circuit have found that “postural limitations of moderate or

lesser severity are generally consistent with the demands of light work.” Heidrich v. Berryhill,

312 F. Supp. 3d 371, 374 n.2 (W.D.N.Y. 2018) (citing to Gurney v. Colvin, No. 14-CV-688S,

2016 WL 805405, at *3 (W.D.N.Y. Mar. 2, 2016) (collecting cases and holding that a RFC for

light work sufficiently accounts for moderate postural limitations such as lifting, bending,

reaching, pushing, pulling, and/or carrying, even where it “fail[s] to incorporate the moderate

                                                15
limitation[s] by name.”)). Thus, the ALJ properly evaluated Dr. Perkins-Mwantuali’s medical

opinion under the Commissioner’s regulations and reasonably exercised discretion declining to

adopt limitations that were not consistent with the record as a whole. For these reasons, the

ALJ’s assessment of Dr. Perkins-Mwantuali’s opinion is supported by substantial evidence, and

remand is not required on this basis.

               2.      Dr. Caldwell and Dr. Hoffman

       Plaintiff argues the ALJ failed to properly weigh the opinion evidence of mental health

consultative examiner Christina Caldwell, Psy.D., and state agency reviewer Dr. Hoffman. (Dkt.

No. 9 at 20-25.) The Court finds this argument unpersuasive for the following reasons.

       As an initial matter, the ALJ was responsible for reviewing all of the medical and other

evidence before him, resolving any inconsistencies therein, and making a determination

consistent with the evidence as a whole. See Bliss v. Colvin, 2015 WL 457643, at *7 (“It is the

ALJ’s sole responsibility to weigh all medical evidence and resolve material conflicts where

sufficient evidence provides for such.”). Second, as noted above, the ALJ’s decision is not

required to perfectly correspond with any of the opinions of medical sources cited in his

decision, and he may accept portions of the medical records while rejecting others in order to

make an RFC determination that is “consistent with the record as a whole.” Matta, 508 F. App’x

at 56. Third, substantial evidence supports the ALJ’s assessment of Plaintiff’s ability to perform

simple work activity that entails handling simple work-related stress. (T. 15, 17.)

       Dr. Caldwell opined that Plaintiff had no limitations in following and understanding

simple directions and instructions, and maintaining a regular schedule. (T. 538.) She also

opined that Plaintiff has mild limitations in her ability to maintain attention and concentration

and learn new tasks, and that Plaintiff has moderate limitations in her ability to perform complex

                                                 16
tasks independently and in her ability to appropriately deal with stress. Id. Plaintiff contends

that the ALJ ignored these limitations and instead substituted his own judgment. (Dkt. No. 9 at

23.)

       However, the ALJ fully accounted for these limitations when he limited the Plaintiff to

simple work that entails handling only simple work-related stress. (T. 17.) See Wells v. Colvin,

87 F. Supp. 3d 421, 435-36 (W.D.N.Y. 2015) (moderate limitations, even in the basic mental

functions of unskilled work, are not inconsistent with the ability to perform unskilled work).

This is further supported by the opinion of Dr. Hoffman who reviewed the record, including Dr.

Caldwell’s opinion, and opined that Plaintiff could perform simple work. (T. 217.)

       A review of other treatment records shows that although depression is noted in Plaintiff’s

encounters with her primary care providers, Dr. Kodsy and NP John, the records for the relevant

time period repeatedly indicate Plaintiff’s mood and affect are appropriate, and she is alert and

oriented in all spheres. (T. 452, 455, 459, 463, 692, 695, 698, 701, 704, 706, 709, 712, 715.)

Mental status exams by the providers at Slocum Dickson Medical Group also repeatedly indicate

Plaintiff is oriented appropriately, her judgment and insight are intact, her memory is intact for

recent and remote events, and her mood and affect show no depression, anxiety, or agitation. (T.

605, 613, 620, 631-32.) She is found to be an “extremely pleasant patient.” (T. 616.) When

treated at St. Elizabeth Medical Center for complaints of dizziness and vertigo, Plaintiff had a

normal mood and affect, and normal orientation, speech, and cognition. (T. 1075.) At Mental

Health Connections, NP Talerico found her cognitively grossly intact. (T. 744.) Plaintiff’s

insight, judgment, decision-making, and impulse control were intact; her thought processes were

organized, and there was no evidence of circumstantial or tangential disorganization of thought

or flight of ideas. Id. Other notes from Mental Health Connections showed Plaintiff was more

                                                 17
upbeat, with improving judgment, insight, and decision making. (T. 748.) Medication improved

her symptoms. (T. 750.) Further mental status exams by NP Talerico showed that Plaintiff was

worried, but she had no evidence of depression or extreme anxiety, and she was cognitively

intact. (T. 751-52, 757, 761, 766, 771, 775.) NP Sylvia Redmond at Mental Health Connections

noted Plaintiff to be doing well psychologically. (T. 776.)

       In addition, the opinion of Dr. Hoffman also supports the ALJ’s RFC determination for

simple unskilled work. Consistent with the treatment records, Dr. Hoffman opined that Plaintiff

has only mild limitations in activities of daily living and maintaining social functioning and has

moderate limitations in maintaining concentration, persistence or pace. (T. 217.) Adopting these

limitations, Dr. Hoffman opined that Plaintiff is capable of performing jobs with simple tasks.

Id. The ALJ properly accounted for Dr. Hoffman’s limitations in his RFC analysis, and contrary

to Plaintiff’s assertion, the ALJ does not need to provide rationale as to why he rejects or adopts

every limitation provided by Dr. Caldwell and Dr. Hoffman. See Bonet ex rel. T.B. v. Colvin,

523 F. App’x 58, 59 (2d Cir. 2013), citing Brault v. Soc. Sec. Admin. Comm’r, 683 F.3d 443, 448

(2d Cir. 2012) (“Indeed, even if the ALJ was not as explicit in his reasoning on this issue as

possible, an ALJ does not have to state on the record every reason justifying a decision, nor is an

ALJ required to discuss every piece of evidence submitted.”).

       The ALJ incorporated Dr. Caldwell’s assessment regarding Plaintiff’s mild impairment in

maintaining attention and concentration, and moderate impairment in dealing with stress by

restricting Plaintiff to unskilled work that is limited to simple work activity with simple work-

related stress. (T. 17, 538.) “[C]ourts [in the Second Circuit] have routinely held that

individuals suffering from ‘moderate’ difficulties with memory, concentration, and handling

stress could reasonably be found to have the residual functional capacity to perform ‘simple,

                                                18
routine and repetitive tasks.’” Worthy v. Berryhill, No. 3:15-CV-1762 (SRU), 2017 WL

1138128, at *7 (D. Conn. Mar. 27, 2017); see, e.g., Smith v. Colvin, No. 3:14-CV-1752 (SRU),

2016 WL 1170910, at *6 (D. Conn. Mar. 23, 2016) (“when medical evidence demonstrates that a

claimant can engage in simple, routine tasks or unskilled work despite limitations in

concentration, persistence, and pace, limiting claimant to only unskilled work sufficiently

accounts for such limitations”) (citation omitted); Steffens v. Colvin, No. 6:14-CV-06727 (MAT),

2015 WL 9217058, at *4 (W.D.N.Y. Dec. 16, 2015) (“[W]hen medical evidence demonstrates

that a claimant can engage in simple, routine tasks or unskilled work despite limitations in

concentration, persistence, and pace, courts have concluded that limiting the hypothetical to

include only unskilled work sufficiently accounts for such limitations.”) (citation and internal

quotation marks omitted).

          Based on the above, the Court finds the ALJ properly evaluated the opinions of Dr.

Caldwell and Dr. Hoffman under the Commissioner’s regulations and in declining to adopt

limitations that were not consistent with the record as a whole. For these reasons, the ALJ’s

assessment of those opinions is supported by substantial evidence, and remand is not required on

this basis.

                 3.      NP Talerico and LMSW Misiaszek

          Plaintiff also contends the ALJ erred in weighing the opinions of Walter Misiaszek,

LMSW, and NP Linda Talerico of Mental Health Connections. (Dkt. No. 9 at 20, 22-25.) The

Court disagrees and finds that the ALJ properly assessed their opinions in giving them limited

weight.

          First, Mr. Misiaszek, as a licensed social worker, and NP Talerico are not acceptable

medical sources. 20 C.F.R. § 416.913. Second, the ALJ noted that their restrictions were not

                                                  19
consistent with their own treatment notes, nor the findings of other medical sources. (T. 18.)

NP Talerico opined Plaintiff was unable to work in any capacity and was very limited in

maintaining concentration/attention, in interacting with others, in maintaining socially

appropriate behavior, and in functioning in a work setting. (T. 587.) LMSW Masiaszek opined

Plaintiff was not able to work in any capacity because of instability and frequent upset and also

found her very limited in maintaining concentration/attention, in interacting with others, in

maintaining socially appropriate behavior, and in functioning in a work setting. (T. 597, 599.)

       As noted above, however, NP Talerico found Plaintiff’s insight, judgment, decision-

making, and impulse control were intact; her thought processes were organized, and there was no

evidence of circumstantial or tangential disorganization of thought or flight of ideas. (T. 744.)

Other mental status exams by NP Talerico showed that Plaintiff was worried, but she had no

evidence of depression or extreme anxiety, and she was cognitively intact. (T. 751-52, 757, 761,

766, 771, 775.) Mr. Misiaszek noted Plaintiff reported being less irritable and had a better

attitude, she was less angry. (T. 749, 750, 753.) NP Redmond at Mental Health Connections

noted Plaintiff to be doing well psychologically. (T. 776.)

       Other providers found Plaintiff mentally stable. For example, mental status exams by the

providers at Slocum Dickson Medical Group indicate Plaintiff was an “extremely” pleasant

person, who was oriented appropriately; her judgment and insight were intact; her memory was

intact for recent and remote events; and her mood and affect showed no depression, anxiety, or

agitation. (T. 605, 613, 616, 617, 620, 631-32.)

       The Second Circuit has recently made it clear that the ALJ need not afford controlling

weight to the opinions of a plaintiff’s treating physicians when they are not supported by clinical

findings and inconsistent with their own records and treatment notes. Smith v. Berryhill, 740 F.

                                                20
App’x 721, 724 (2d Cir. 2018). The ALJ must give “good reasons” for affording the limited

weight. Id. (quoting Schaal v. Apfel, 134 F.3d 496, 505 (2d Cir. 1998); 20 C.F.R. § 404.1527(c)

(2)). Here, I find the ALJ gave good reasons for the weight he gave to the opinions of NP

Talerico and LMSW Misiaszek. In Smith, the Court also stated “the ALJ was not required to

identify evidence explicitly rebutting the opinions of [the claimant’s] treating physicians before

discounting or rejecting them.” Id. at 726 (citing Halloran, 362 F.3d at 32).

       The Court also notes Plaintiff’s disagreement with the ALJ’s weighing of evidence is not

enough to show the ALJ did not base his decision on substantial evidence. Rather, this argument

amounts to nothing more than a request for this Court to reweigh the evidence, something that is

prohibited by the limited scope of this Court’s review. See Warren v. Comm’r of Soc. Sec., 3:15-

CV-1185 (GTS/WBC), 2016 WL 7223338, at *9 (N.D.N.Y. Nov. 18, 2016) (“When applying

the substantial evidence test to a finding that a plaintiff was not disabled, the Court ‘will not

reweigh the evidence presented at the administrative hearing, . . . nor will it determine whether

[the applicant] actually was disabled. [Rather], [a]bsent an error of law by the Secretary, [a]

court must affirm her decision if there is substantial evidence [in the record] to support it.’”)

(quoting Lefford v. McCall, 916 F. Supp. 150, 155 (N.D.N.Y. 1996) (alteration in original)),

report-recommendation adopted by 2016 WL 7238947 (N.D.N.Y. Dec. 13, 2016); Vincent v.

Shalala, 830 F. Supp. 126, 133 (N.D.N.Y. 1993) (“[I]t is not the function of the reviewing court

to reweigh the evidence.”) (citing Carroll v. Sec’y of Health and Human Servs., 705 F.2d 638,

642 (2d Cir. 1983)).

               4.      Plaintiff’s Activities

       Additionally, Plaintiff’s activities of daily living support the ALJ’s determination of her

RFC. Plaintiff has no problem caring for her personal needs; she cooks, does laundry with some

                                                  21
help, and engages in hobbies of reading, crochet, plastic canvas, and photography which she does

almost daily. (T. 394-397, 530.) She has a driver’s license, can drive and ride in a car, and go

out alone. (T. 396.) She is able to do dishes, take care of dogs, get her son off to school, and

attend her son’s sporting events from time to time. (T. 206, 398.) The activities provide further

substantial evidence supporting the RFC.

       Based on all of the foregoing, the Court finds the ALJ applied the proper legal standards

in addressing Plaintiff’s mental and physical impairments in the RFC and there is substantial

evidence in the record supporting the RFC. Remand is therefore not required on this ground.

       D.      Substantial Evidence Supports the Step Five Finding

       The burden shifts to the Commissioner at Step Five “to show there is other work that [the

claimant] can perform.” McIntyre, 758 F.3d at 150 (quoting Brault v. Soc. Sec. Admin., 683 F.3d

443, 445 (2d Cir. 2012)). “If a claimant has non-exertional limitations that ‘significantly limit

the range of work permitted by his exertional limitations,’ the ALJ is required to consult with a

vocational expert.” Zabala v. Astrue, 595 F.3d 402, 410 (2d Cir. 2010) (quoting Bapp v. Bowen,

802 F.2d 601, 605 (2d Cir. 1986)). “However, the ‘mere existence of a non-exertional

impairment does not automatically . . . preclude reliance on the [Medical-Vocational]

guidelines.’” Zabala, 595 F.3d at 410-11 (quoting Bapp, 802 F.2d at 603). “A non-exertional

impairment ‘significantly limits a claimant’s range of work when it causes an additional loss of

work capacity beyond a negligible one or, in other words, one that so narrows a claimant’s

possible range of work as to deprive him of a meaningful employment opportunity.’” Zabala,

595 F.3d at 410-11 (quoting Bapp, 802 F.2d at 605-06).

       After determining the RFC, the ALJ found Plaintiff is unable to perform any past relevant

work. (T. 21.) The ALJ then found Plaintiff could perform other jobs existing in significant

                                                22
numbers in the national economy based on the RFC for the full range of light work and Medical-

Vocational Rule 202.21. (T. 21-22.) Plaintiff argues the ALJ erred in failing to procure

vocational expert testimony because there is a question regarding her abilities when combining

her exertional and non-exertional limitations. (Dkt. No. 9 at 25-27.) The Court disagrees.

         First, as determined above, the ALJ’s RFC finding was supported by substantial evidence

and based upon correct legal principles. Thus, the Court finds Plaintiff’s argument that the ALJ

failed to consider certain nonexertional limitations, including, inter alia, her mental limitations,

to be without merit. Id. at 26-27. Further, the ALJ determined Plaintiff retains the ability to

meet all of the exertional demands for light work. (T. 21.) Turning to the nonexertional

limitations, the ALJ found that the impact of her postural restrictions had very little effect on the

light occupational base. Id. at 22; see SSR 83-14, 1983 WL 31254, at *5 (SSA 1983)

(limitations in climbing, balancing, kneeling, and crawling would not have significant impact to

perform most light jobs). Next, the ALJ determined Plaintiff’s mental limitations did not limit

her ability to perform unskilled light work, including understanding, carrying out, and

remembering simple instruction; responding appropriately to supervision; and dealing with work

changes. (T. 22); see Zabala, 595 F.3d at 411. Under these circumstances, the testimony of a

vocational expert or other similar evidence regarding the existence of jobs Plaintiff could

perform in the economy was unnecessary. See Lawler v. Astrue, 512 F. App’x 108, 112 (2d Cir.

2013).

         Here, because the ALJ analyzed whether Plaintiff’s nonexertional impairments

“significantly eroded” her occupational base, he did not commit legal error by relying on the

Medical-Vocational guidelines (“grids”) to make his step five determination. See Hurd v.

Astrue, No. 10-CV-1116 (DNH), 2013 WL 140389, at *4 (N.D.N.Y. Jan. 11, 2013); see also

                                                 23
Bistoff v. Colvin, No. 1:14-CV-984 (MAT), 2017 WL 2772282, at *6 (W.D.N.Y. June 27, 2017)

(collecting cases). Therefore, substantial evidence supports the ALJ’s finding that Plaintiff’s

nonexertional impairments do not significantly reduce her occupational base.

       Accordingly, the ALJ’s reliance on the grids to provide the framework for determining

that Plaintiff’s nonexertional limitations were not disabling was correct and the ALJ’s step five

determining is supported by substantial evidence. (T. at 21-22.) Remand is therefore not

required on this ground.

       Based on the foregoing, the ALJ’s decision was based upon correct legal standards, and

substantial evidence supports his determination that Plaintiff was not under a disability within

the meaning of the SSA. 20 C.F.R. § 404.1520(g).

       WHEREFORE, it is hereby

       ORDERED that Plaintiff’s motion for judgment on the pleadings (Dkt. No. 9) is

DENIED; and it is further

       ORDERED that Defendant’s motion for judgment on the pleadings (Dkt. No. 12) is

GRANTED; and it is further

       ORDERED that Defendant’s decision denying Plaintiff disability benefits is

AFFIRMED, and it is further

       ORDERED that Plaintiff’s Complaint (Dkt. No. 1) is DISMISSED; and it is further

       ORDERED that the telephone oral argument scheduled for 5/9/2019 per Dkt. No. 14 is

cancelled.

Dated: March 29, 2019
       Syracuse, New York




                                                24
